MCDONALD, J.,
concurring in part and dissenting in part. I concur with the result reached by the majority that Szudora v. Fairfield, 214 Conn. 552, 573 A.2d 1 (1990), should not be applied retroactively. I agree with Justice Berdon, however, that the majority should not have reached and decided Szudora's application prospectively. This was not an issue raised by Waterbury at any time.
Our jurisdiction is limited to “any question or questions of law” decided before the compensation review board. General Statutes § 31-301b. We do not have a roving commission to affect people’s rights. It will therefore come as an unpleasant surprise to the plaintiff and his counsel that because he persisted in asking for contested past benefits he may now lose uncontested future benefits.